DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear on if the ultrasonic wave propagating in the calibration piece is used to calculate the thickness of a subject. As the claim currently reads only the control device performs this task by utilizing only the propagation time of the ultrasonic wave propagating in the subject and the sound speed of the subject. The control device performs 2 tasks, one being calibrating a time axis based on the wave propagating in the calibration piece and sound speed of the calibration piece and the 2nd task is calculating the thickness of the subject using the propagation time of the ultrasonic wave propagating in the subject and the sound speed of the subject. There does not appear to be any overlap of the data acquired from the calibration piece and data acquired from the subject to determine the thickness of the subject. Therefore it is unclear how the data from the calibration piece is used or if it is even required to calculate the thickness of the subject.
Dependent claims 2-3, and 5 are also rejected under 35 USC 112(b) since they do not remedy the issues presented in the rejections for claims 1 and 4. 

Conclusion
The claims do not have any prior art rejection and are only rejected under 35 USC 112(b). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seiichi JP 2015078910 (as seen in the IDS filed 6/12/2019). This art teaches a calibration piece but does not teach “wherein the propagation redirecting portion includes a slope inclined in a vertical direction to the surface of the piezoelectric element, reflects the ultrasonic wave incident on the propagation redirecting portion from the piezoelectric element on the slope and emits to the propagation portion, reflects the ultrasonic wave on the slope which is reflected on an end surface on another side in the extending direction of the propagation portion”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863